DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeffinger et al. (US 6,772,715).
Regarding Claim 1:
Pfeffinger et al. teaches a heat control device, comprising: a radiator (6) configured to cool cooling water for cooling an engine (2a, 2b) of a vehicle; a 
	Regarding Claim 2:
Pfeffinger et al. teaches the cooling water does not flow to the radiator, the flow path switch is configured to cause the transmission oil to flow into the air-cooling type oil cooler (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 3:
Pfeffinger et al. teaches the engine includes a thermostat (5) configured to switch, based on a temperature of the cooling water, between causing the cooling water to flow into the radiator or causing the cooling water not to flow into the radiator, and wherein the thermostat is configured to cause the cooling water not to flow into the radiator when the temperature of the cooling water is lower than a first threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 4:
Pfeffinger et al. teaches a controller (not shown, but used to control actuators 18 and valve 5) configured to control to switch the flow path switch based on a state of the vehicle (col 2 line 18 – 29).
	Regarding Claim 5:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the air-cooling type oil cooler by operating the flow path switch when a temperature of the air outside the vehicle is lower than a second threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 6:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the air-cooling type oil cooler by operating the flow path switch when the vehicle is traveling (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 7:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the water-cooling type oil cooler by operating the flow path switch when a temperature of the cooling water is lower than a third threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 8:
Pfeffinger et al. teaches the controller is configured to cause the transmission oil flowing out of the transmission to flow into the air-cooling type oil cooler and the water-cooling type oil cooler by operating the flow path switch when a temperature of the transmission oil is equal to or larger than a fourth threshold value (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 9:
Pfeffinger et al. teaches the control unit is configured to operate the flow path switch such that the transmission oil flows into the air-cooling type oil cooler when the cooling water is not flowing to the radiator, and the transmission oil flows into the water-cooling type oil cooler when the cooling water is flowing to the radiator (Col 4 line 4 to Col 5 line 29).
	Regarding Claim 10:
Pfeffinger et al. teaches a heat control device, comprising: a radiator  (6) configured to cool cooling water for cooling an engine (2a, 2b) of a vehicle; a transmission (3) configured to transmit power generated by the engine; an air-cooling type oil cooler (7) configured to cool transmission oil for cooling the transmission by exchanging heat with air outside the vehicle; a water-cooling type oil cooler (9) configured to cool the transmission oil by exchanging heat with the cooling water; and a flow path switching unit (18, 18’) configured to switch between causing the transmission oil to flow into the air-cooling type oil cooler, or causing the transmission oil to flow into the water-cooling type oil cooler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747